DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 23 October 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically each of the three foreign references and NPL reference are not in the English language and include no translation, machine translation, English-language equivalent, English language abstract, or other explanation or relevance. 
Applicant should submit a new IDS with these references including one of the above listed remedies for each (e.g. a machine translation or English language document, which often can be found on wipo.int or espace.net).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the second profile element of the retention profile” several times. This limitation is indefinite as claim 6, on which claim 7 relies, only recites such as one possibility in an “or” set of limitations. Thus it is unclear whether this claim requires that the retention member be the retention profile with the first and second profile elements, only applies if the retention member is the retention profile (i.e. is this claim only a conditional limitation?), or if this claim would require both the retention profile and the retention claim (i.e. in the event that in claim 6 it was the retention clamp?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended such to be a conditional claim and read “wherein if the retention member comprises the retention profile…” at the beginning of the claim. 

Claim 10 recites the limitation “the second securing portion”. This limitation is indefinite as no first securing portion has been claimed in this claim or a claim on which this claim relies (though such is claimed in claim 8, on which this claim does not depend) and as such it is unclear whether such would be required for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended this claim to depend on claim 8.

Claim 13 recites the limitation “a door frame”. This limitation is indefinite as it is already recited in claim 12, on which this claim relies, and thus it is unclear whether or not it refers to the prior claimed door frame or is an additional door frame. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the door frame”.

Claims 14-15 are indefinite at least by virtue of depending on indefinite claim 13.

Claim 16 recites the limitation “a second securing portion”. This limitation is indefinite as no first securing portion has been claimed in this claim or a claim on which this claim relies (though such is claimed in claim 15, on which this claim does not depend) and as such it is unclear whether such would be required for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended this claim to depend on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas Jr. et al. (US 2011/00337228).
With regard to claim 1, Thomas Jr. discloses an aircraft door sealing system (as seen in Figs. 5-6, etc.. Additionally Examiner notes that as Thomas Jr explicitly discloses such a sealing system is for an aircraft door (see the abstract, Figs. 7, etc.) it discloses this intended use limitation in the preamble) comprising: a sealing element (42) which comprises a resilient material (as disclosed in paragraphs [0036], etc.) and which can be secured to a first element (88) of an aircraft door arrangement (i.e. see paragraph [0032], Fig. 506, etc. as Thomas Jr actually discloses this intended use/capability) and which comprises a sealing member (i.e. the bulb itself as seen in Fig. 5-6) and a sealing lip (60 or 58 as seen in Figs. 5-6) which extends from the sealing member (as seen in Figs. 5-6), and a counter-bearing element (86) which comprises a rigid material (see paragraph [0036] listing a plurality of rigid materials) and which can be secured to a second element of the aircraft door arrangement (i.e. such is an element and is clearly capable of this intended use/capability, and appears to be the only way the disclosed structure is intended to function (e.g. see paragraphs [0032]-[0033], etc.) and which is configured to cooperate with the sealing element in order to seal a gap which is present between the first and the second element of the aircraft door arrangement (i.e. as seen in Fig. 6 it is capable of this intended use/capability as it is shown doing such. Additionally see paragraphs [0033], etc.) and which has a first counter-bearing portion (e.g. a portion of 94 contacting 70/72 in Fig. 6) which is provided to cooperate with the sealing member of the sealing element (e.g. as seen in Fig. 6 the device of Thomas Jr is capable of such as it is actually shown as such as it contacts 70/72) and a second counter-bearing portion (e.g. a portion of 96 contacting 58/60 as seen in Fig. 6) which is provided to cooperate with the sealing lip of the sealing element (e.g. as seen in Fig. 6 the device of Thomas Jr is capable of such as it is actually shown as such as it contacts 58/60), wherein the sealing lip and the second counter-bearing portion are positioned relative to each other in such a manner and the sealing lip can be resiliently deformed in such a manner that the sealing lip is applied to the second counter-bearing portion (as seen in Fig. 6 the device of Thomas is capable of this intended use/capability and are positioned as claimed), and a contact face (i.e. the portion shown in Fig. 6 where the sealing lip and the second counter-bearing portion are shown in contact) between the sealing lip and the second counter-bearing portion is formed or increases when an external pressure which acts on an outer face of the sealing lip via the gap between the first and the second element of the aircraft door arrangement, when the aircraft door sealing system is in a state mounted in the aircraft door arrangement, exceeds a threshold value (i.e. as would be see in Fig. 6 the device of Thomas Jr is capable of this intended use/capability as there is some pressure differential value that would cause the lips to deflect more and squish against 96 to increase the contact area, even if only slightly).

With regard to claim 2, Thomas Jr. discloses that the threshold value corresponds to a water pressure which acts on the outer face of the sealing lip in the event of a water landing of an aircraft which is provided with the aircraft door sealing system (Examiner notes that this is an intended use/functional limitation and is given little patentable weight especially as the aircraft, type of water landing, etc. (e.g. is this a small aircraft, a jumbo jet, a drone, a vtol aircraft that can land gently in the water, is this a hard or soft water landing, etc.) have not specifically been claimed or disclose and depending on those variables the threshold value described could be dramatically different. Specifically as Thomas disclose a sealing element and counter-bearing element structure that could function as claimed it is considered to anticipate the claim).

With regard to claim 5, Thomas Jr. discloses a retention member (90/92) to secure the sealing element to the first element of the aircraft door arrangement (as seen in Figs. 5-6 the device of Thomas Jr actually discloses this intended use/capability).

With regard to claim 6, Thomas Jr. discloses that the retention member comprises at least one of: a retention profile which comprises a first profile element which can be secured to an inner face of the first element of the aircraft door arrangement and a second profile element which extends substantially perpendicularly to the first profile element, or a retention clamp (including 92s) which cooperates with a base portion (46) of the sealing element in order to fix the sealing element to the first profile element of the retention profile of the retention member (i.e. as seen in Figs. 5-6).

With regard to claim 7, Thomas Jr. discloses that the sealing lip of the sealing element has a first portion which extends substantially parallel with the second profile element of the retention profile and a second portion which protrudes beyond the second profile element of the retention profile in a direction of the second counter-bearing portion (Examiner notes that in light of the above 112(b) rejection of this claim this is considered to only apply if the retention member is the “retention profile” of claim 6).

With regard to claim 8, Thomas Jr. discloses that the counter-bearing element comprises a first securing portion (e.g. a portion of 94 (e.g. not including the first counter-bearing portion) in Figs. 5-6 as it can be secured to another element and is thus a securing portion) having a free first end (e.g. the end at the top or bottom thereof respectively) and a second end (i.e. the right hand face of 94 in Fig. 5-6), and wherein the first and the second counter-bearing portions are connected to the second end of the first securing portion (as seen in Figs. 5-6 as they are all connected to one another at least through intervening elements).

With regard to claim 9, Thomas Jr. discloses that the first and the second counter-bearing portions of the counter-bearing element extend substantially perpendicularly to each other (as seen in Figs. 5-6).

With regard to claim 11, Thomas Jr. discloses an aircraft door arrangement (as seen in Figs. 5-7, etc.) comprising: a first element (88), a second element (36), and an aircraft door sealing system according to claim 1 (as detailed in the rejection of claim 1 above), wherein the sealing element of the aircraft door sealing system is secured to the first element (as seen in Figs. 5-6) and the counter-bearing element of the aircraft door sealing system is secured to the second element (i.e. as is clear between the Figs, 5-7 and paragraphs [0032], etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (US 2011/00337228) in view of Stark (US 2,560,665).
With regard to claim 3, Thomas Jr. discloses that the sealing member of the sealing element is constructed in a tubular manner (as seen in Figs. 4A-6) and has an inner hollow space (78), but is silent as to and thus fails to disclose that it has at least one ventilation opening which is connected to the inner hollow space.
Stark discloses a similar aircraft door sealing system (as seen in Figs. 1-2) with a sealing element (10) and a counter-bearing element (29), the sealing element constructed in a tubular manner (as seen in Fig. 2) with an inner hollow space (21), and with at least one ventilation opening (20) which is connected to the inner hollow space (as seen in Fig. 2).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to include at least one ventilation opening which is connected to the inner hollow space in the device of Thomas Jr, as taught by Stark. Such a modification would provide the expected benefit of providing higher differential pressure and thus increased sealing (see Stark column 3 lines 6-14, etc.).

With regard to claim 4, the combination discloses that the sealing member and the first counter-bearing portion are positioned relative to each other in such a manner and the sealing member can be resiliently deformed in such a manner that the sealing member is applied to the first counter-bearing portion, and a contact face between the sealing member and the first counter-bearing portion is formed or increases if, when the aircraft door sealing system is in the state mounted in the aircraft door arrangement, an internal pressure in the inner hollow space of the sealing member corresponds to an internal pressure in an aircraft cabin provided with the aircraft door arrangement (Examiner notes that this is an intended use/functional limitation and is given little patentable weight especially as the aircraft structure and use have not specifically been claimed or disclosed. Specifically as the combination disclose a sealing member and first counter bearing portion are positioned relative to each other and there is a contact face formed therebetween (See Thomas Jr. Fig. 6, etc.), and such a contact exist under certain circumstances/uses and thus it is considered to anticipate the claim. Furthermore Examiner notes that “corresponds to” can have a wide variety of meanings and does not narrowly mean equal and as the contact is shown in Thomas Jr under some condition there is necessarily some correlation between the internal pressures).

Claims 12-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (US 2011/00337228) in view of Parkinson et al. (US 4,312,153).
With regard to claim 12, Thomas Jr. fails to disclose that the first element is constructed as an aircraft door and the second element is constructed as a door frame (i.e. as it discloses the sealing element is attached to the door frame).
Parkinson discloses a similar aircraft door arrangement (as seen in Figs. 3, etc.) comprising a first element (12), a second element (14), and an aircraft door sealing system including an sealing element (18) and a counter-bearing element (34), wherein the first element is constructed as an aircraft door (as detailed in the abstract, seen in Fig. 3, etc.) and the second element is constructed as a door frame (as detailed in the abstract, seen in Fig. 3, etc.), etc.
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Thomas Jr. such that the first element is constructed as an aircraft door and the second element is constructed as a door frame as taught by Parkinson. Such a modification would have provided the expected results of providing the same effective seal on a part that is more easily removable (e.g. for maintenance) and/or providing the counter-bearing element on a part that will out of the way while loading or unloading through the door thereby making such part less prone to damage from such (e.g. as the resilient material of the sealing element can deform without damage over a large range without compromising sealing while small damages to the rigid element could dramatically effect sealing performance). Additionally and/or alternatively it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 9 USPQ 167. And such would provide the expected results of allowing for the skilled artisan to choose between two effective seal configurations based on the intended use of the door.

With regard to claim 13, the combination (Thomas Jr.) discloses that the second element which is constructed as a door frame comprises at least one aircraft primary structural component (i.e. as any door frame on an aircraft by definition would have a primary structural component as the door frame has structure) which is arranged adjacent to a door opening of the aircraft door arrangement (i.e. as any door frame component would be to at least some degree), but is silent as to the exact configuration of the second element and thus fails to explicitly disclose a securing strut.
Parkinson discloses a similar aircraft door arrangement (as seen in Figs. 3, etc.) comprising a first element (12), a second element (14), and an aircraft door sealing system including an sealing element (18) and a counter-bearing element (34), wherein the first element is constructed as an aircraft door (as detailed in the abstract, seen in Fig. 3, etc.) and the second element is constructed as a door frame (as detailed in the abstract, seen in Fig. 3, etc.), etc., wherein the second element which is constructed as a door frame (as seen in Figs. 3) comprises at least one aircraft primary structural component (e.g. as labeled in Examiner annotated Fig. 3 below) which is arranged adjacent to a door opening (as labeled in Examiner annotated Fig. 3 below) of the aircraft door arrangement (as seen in Fig. 3), and a securing strut (e.g. as labeled in Examiner annotated Fig. 3 below, which as a projecting element that secures the counter-bearing element to the primary structural component is considered a securing strut).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Thomas Jr. such that the second element includes a securing strut, as taught by Parkinson. Such a modification would provide the expected benefit of good securing of the counter-bearing element to the second element.


    PNG
    media_image1.png
    641
    644
    media_image1.png
    Greyscale


With regard to claim 14, the combination (Parkinson) discloses that the securing strut is secured to the aircraft primary structural component and extends from the aircraft primary structural component in a direction of the door opening (as seen in Fig. 3).

With regard to claim 15, the combination (Parkinson) discloses that a first securing portion (as labeled in Examiner annotated Fig. 3 above) of the counter-bearing element is secured to the securing strut (as seen in Fig. 3).

With regard to claim 16, the combination (Parkinson) discloses that a second securing portion (as labeled in Examiner annotated Fig. 3 above) of the counter-bearing element is secured to the aircraft primary structural component (as seen in Fig. 3).

Examiner’s Comments/Recommendations
Examiner notes that is would appear that if claims 3, 8, and 10 were incorporated into claim 1 then the claim would overcome the prior art and possibly be in condition for allowance (and upon overcoming the above indefiniteness issues). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and include additional examples of similar shaped seals and similar aircraft door sealing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675